                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION




BRIAN SMITH,

              Petitioner,                                  Case No. 1:17-CV-31
v.
                                                           HON. GORDON J. QUIST
SHAWN BREWER,

              Respondent.
                                 /

               ORDER ADOPTING REPORT AND RECOMMENDATION

       On October 11, 2018, Magistrate Judge Kent issued a Report and Recommendation

recommending that the Court deny Petitioner’s petition for writ of habeas corpus. The Report and

Recommendation was served on Plaintiff on October 12, 2018. No objections have been filed

pursuant to 28 U.S.C. § 636(b). Therefore the Court will adopt the Report and Recommendation.

       Therefore,

       IT IS HEREBY ORDERED that the October 11, 2018, Report and Recommendation (ECF

No. 10) is ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Petitioner’s habeas petition (ECF No. 1) is DENIED.

       A separate judgment will enter.

       This case is concluded.


Dated: November 8, 2018                                  /s/ Gordon J. Quist
                                                        GORDON J. QUIST
                                                   UNITED STATES DISTRICT JUDGE
